            Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 1 of 22



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



                                                         Case No.
 LARRY LABUL, Individually and on Behalf of
 All Others Similarly Situated,
                                                         CLASS ACTION COMPLAINT
                                   Plaintiff,

           v.
                                                         JURY TRIAL DEMANDED
 XPO LOGISTICS, INC., BRADLEY
 S. JACOBS, and JOHN J. HARDIG,

                                    Defendants.




         Plaintiff Larry Labul (“Plaintiff”), individually and on behalf of all other persons similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States Securities and Exchange Commission (“SEC”) filings, wire and press releases published by

and regarding XPO Logistics, Inc. (“XPO” or the “Company”), analysts’ reports and advisories

about the Company, and information readily obtainable on the Internet. Plaintiff believes that

substantial evidentiary support will exist for the allegations set forth herein after a reasonable

opportunity for discovery.




{00305302;1 }
                                                   1
              Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 2 of 22



                             NATURE OF THE ACTION AND OVERVIEW

         1.       This is a federal securities class action on behalf of all persons and entities who

purchased or otherwise acquired XPO securities between February 26, 2014, and December 12,

2018, both dates inclusive (the “Class Period”), seeking to recover damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

promulgated thereunder, against the Company and certain of its top officials.

         2.       XPO provides transportation and logistics services in the United States, North

America, France, the United Kingdom, Spain, Europe, Asia, and internationally, through its

Transportation and Logistics segments. The company offers its services to customers in various

industries, such as retail, e-commerce, food and beverage, manufacturing, technology and

telecommunications, aerospace and defense, life sciences, healthcare, medical equipment, and

agriculture. XPO’s stock trades on the New York Stock Exchange (“NYSE”) under the ticker

symbol “XPO”.

         3.       The Company was formerly known as Express-1 Expedited Solutions, Inc.

(“Express-1”). On September 2, 2011, Defendant Bradley S. Jacobs (“Jacobs”), through an equity

investment led by Jacobs Private Equity, LLC, acquired a 71% ownership interest in Express-1.

Jacobs assumed the roles of Chairman of the Board of Directors and Chief Executive Officer

(“CEO”) and renamed the Company “XPO Logistics, Inc.” XPO has completed seventeen

acquisitions since Jacobs took control of the Company, deploying $6.1 billion of capital.

         4.       Prior to acquiring XPO, Jacobs had leadership roles in several other companies,

having, inter alia, founded United Waste Systems, Inc. (“UWS”) in 1989 and co-founded United




{00305302;1 }
                                                   2
              Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 3 of 22



Rentals, Inc. (“URI”) in 1997, which eventually collapsed after an accounting scandal under

Jacobs’ leadership.

         5.       Jacobs’s tenure at XPO has been characterized by an aggressive mergers and

acquisitions (“M&A”) strategy. After Jacobs took control of the Company, Fortune Magazine

noted that XPO “has grown from $177 million in sales in 2011 to $17 billion today, thanks largely

to an incredible run of acquisitions.” On August 2, 2017, Jacobs announced plans to earmark up

to $8 billion for additional acquisitions.

         6.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) XPO’s

highly touted aggressive M&A strategy had yielded only minimal returns to the Company; (ii)

XPO was utilizing improper accounting practices to mask its true financial condition, including,

inter alia, under-reporting of bad debts and aggressive amortization assumptions; and (iii) as a

result, the Company’s public statements were materially false and misleading at all relevant times.

         7.       On December 12, 2018, Spruce Point Capital Management (“Spruce Point”)

published a report regarding XPO, entitled “Trucking Ridiculous; End of the Road”. The Spruce

Point report asserted that a “forensic investigation” into XPO had revealed “financial irregularities

that conveniently cover [the Company’s] growing financial strain and inability to complete

additional acquisitions despite repeated promises.” Spruce Point reported that it had uncovered,

among other issues, “concrete evidence to suggest dubious tax accounting, under-reporting of bad

debts, phantom income through unaccountable M&A earn-out labilities, and aggressive

amortization assumptions: all designed to portray glowing ‘Non-GAAP” results.” The Spruce

Point report further stated that “XPO insiders have aggressively reduced their ownership interest


{00305302;1 }
                                                  3
              Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 4 of 22



in the Company since coming public, and recently enacted a new compensation structure tied to

‘Adjusted Cash Flow Per Share’—defined in such a non-standard way that it is practically

meaningless.” Spruce Point also reported that “[i]n our opinion, XPO has used a nearly identical

playbook from [URI] leading up to its SEC investigation, executive felony convictions, and share

price collapse.”

         8.        Following publication of the Spruce Point report, XPO’s stock price plunged

$15.77 per share, or 26.17%, to close at $44.50 on December 13, 2018.

         9.        As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.

                                      JURISDICTION AND VENUE

         10.       The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-

5.

         11.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

         12.       Venue is proper in this Judicial District pursuant to Section 27 of the Exchange

Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b). XPO is headquartered in this Judicial District,

Defendants conduct business in this Judicial District, and a significant portion of Defendants’

actions took place within this Judicial District.

         13.       In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited




{00305302;1 }
                                                    4
            Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 5 of 22



to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                               PARTIES

         14.    Plaintiff, as set forth in the attached Certification, acquired XPO common stock

at artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

         15.    Defendant XPO is a Delaware corporation with its principal executive offices

located at Five American Lane, Greenwich, Connecticut 06831. XPO’s common stock trades in

an efficient market on the NYSE under the ticker symbol “XPO”.

         16.    Defendant Jacobs has served at all relevant times the Chairman and CEO of XPO.

         17.    Defendant John J. Hardig has served at all relevant times as the Chief Financial

Officer (“CFO”) of XPO.

         18.    The Defendants referenced above in ¶¶ 16-17 are sometimes referred to herein

collectively as the “Individual Defendants.”

         19.    The Individual Defendants possessed the power and authority to control the

contents of the Company’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of the Company’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with the Company, and their access to material information available to them but not to the public,

the Individual Defendants knew that the adverse facts specified herein had not been disclosed to

and were being concealed from the public, and that the positive representations being made were




{00305302;1 }
                                                5
             Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 6 of 22



then materially false and misleading. The Individual Defendants are liable for the false statements

and omissions pleaded herein.

                                  SUBSTANTIVE ALLEGATIONS

                                              Background

           20.   XPO provides transportation and logistics services in the United States, North

America, France, the United Kingdom, Spain, Europe, Asia, and internationally, through its

Transportation and Logistics segments. The company offers its services to customers in various

industries, such as retail, e-commerce, food and beverage, manufacturing, technology and

telecommunications, aerospace and defense, life sciences, healthcare, medical equipment, and

agriculture.

           21.   The Company was formerly known as Express-1 Expedited Solutions, Inc. On

September 2, 2011, Defendant Jacobs, through an equity investment led by Jacobs Private Equity,

LLC, acquired a 71% ownership interest in Express-1. Jacobs assumed the roles of Chairman and

Chief Executive Officer and renamed the Company “XPO Logistics, Inc.” XPO has completed

seventeen acquisitions since Jacobs took control of the Company, deploying $6.1 billion of

capital.

           22.   Prior to acquiring XPO, Jacobs had leadership roles in several other companies,

having, inter alia, founded UWS in 1989 and co-founded URI in 1997, which eventually

collapsed after an accounting scandal under Jacobs’ leadership.

           23.   Jacobs’s tenure at XPO has been characterized by an aggressive M&A strategy.

After Jacobs took control of the Company, Fortune Magazine noted that XPO “has grown from

$177 million in sales in 2011 to $17 billion today, thanks largely to an incredible run of




{00305302;1 }
                                                6
             Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 7 of 22



acquisitions.” On August 2, 2017, Jacobs announced plans to earmark up to $8 billion for

additional acquisitions.

                Materially False and Misleading Statements Issued During the Class Period

         24.        The Class Period begins on February 23, 2015, when XPO filed an Annual Report

on Form 10-K with the SEC, announcing the Company’s financial and operating results for the

quarter and year ended December 31, 2014 (the “2014 10-K”). For 2014, XPO reported a net loss

of $63.6 million, or $2.00 per diluted share, on revenue of $2.36 billion, compared to a net loss

of $48.53 million, or $2.26 per diluted share, on revenue of $702.3 million for 2013.

         25.       In the 2014 10-K, XPO touted the purported benefits of its acquisitions, describing

it as one of the “three main components” of the Company’s corporate strategy:

         •      Acquisitions. We take a disciplined approach to acquisitions: we look for
                companies that are highly scalable and are a good strategic fit with our core
                competencies. When we acquire a company, we seek to integrate it with our
                operations by moving the acquired operations onto our technology platform that
                connects our broader organization. We gain more carriers, customers, lane
                histories and pricing histories with each acquisition, and some acquisitions add
                complementary services. We use these resources company-wide to buy
                transportation more efficiently and to cross-sell a more complete supply chain
                solution to customers. In 2012, we completed the acquisition of four non-asset,
                third-party logistics companies. We acquired another six companies in 2013,
                including 3PD, the largest non-asset, third-party provider of last mile logistics
                for heavy goods in North America, and National Logistics Management
                (“NLM”), the largest provider of web-based expedited transportation
                management in North America. On March 31, 2014, we acquired Pacer, the
                third largest provider of intermodal transportation services in North America.
                On July 28, 2014, we acquired last mile logistics company ACL. We completed
                our acquisition of contract logistics company New Breed on September 2, 2014.
                On February 9, 2015, we acquired substantially all of the assets of last mile
                logistics company UX Specialized Logistics (“UX”). We have an active
                pipeline of key targets, and we plan to continue acquiring quality companies
                that fit our strategy for growth.

         26.       In the 2014 10-K, XPO represented that “[t]he following table outlines the

Company’s debt obligations as of December 31, 2014 and December 31, 2013 (in millions):”


{00305302;1 }
                                                     7
            Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 8 of 22




         27.    In the 2014 10-K, XPO also represented that “[e]stimated future amortization

expense for amortizable intangible assets for the next five years is as follows (in millions):”




         28.    Appended as exhibits to the 2014 10-K were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”), in which each of the Individual Defendants “certif[ied],

based on my knowledge, that the Annual Report on Form 10-K of the Company for the year ended

December 31, 2014 . . . fully complies with the requirements of Section 13(a) of the Securities

Exchange Act of 1934 and that the information contained in the Report fairly presents, in all

material respects, the financial condition and results of operations of the Company.”

         29.    On February 29, 2016, XPO filed an Annual Report on Form 10-K with the SEC,

announcing the Company’s financial and operating results for the quarter and year ended

December 31, 2015 (the “2015 10-K”). For 2015, XPO reported a net loss of $191.1 million, or

$2.65 per diluted share, on revenue of $7.62 billion, compared to a net loss of $63.6 million, or

$2.00 per diluted share, on revenue of $2.36 billion for 2014.

         30.    In the 2015 10-K, XPO represented that “[t]he following table outlines the

Company’s debt obligations as of December 31, 2015 and December 31, 2014:”




{00305302;1 }
                                                 8
            Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 9 of 22




         31.    In the 2015 10-K, XPO also represented that “[e]stimated future amortization

expense for amortizable intangible assets for the next five years is as follows:”




         32.    Appended as exhibits to the 2015 10-K were signed certifications pursuant to SOX

by the Individual Defendants, substantively identical to those referenced supra at ¶ 28.

         33.    On February 28, 2017, XPO filed an Annual Report on Form 10-K with the SEC,

announcing the Company’s financial and operating results for the quarter and year ended

December 31, 2016 (the “2016 10-K”). For 2016, XPO reported net income of $69 million, or

$0.53 per diluted share, on revenue of $14.62 billion, compared to a net loss of $191.1 million, or

$2.65 per diluted share, on revenue of $7.62 billion for 2015.

         34.    In the 2016 10-K, XPO represented that “[t]he following table summarizes the

primary terms for components of debt, along with the valuation of financial liabilities within the

fair value hierarchy:”




{00305302;1 }
                                                 9
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 10 of 22




         35.    In the 2016 10-K, XPO also represented that “[e]stimated future amortization

expense for amortizable intangible assets for the next five years is as follows:”




         36.    Appended as exhibits to the 2016 10-K were signed certifications pursuant to SOX

by the Individual Defendants, substantively identical to those referenced supra at ¶ 28.

         37.    On February 12, 2018, XPO filed an Annual Report on Form 10-K with the SEC,

announcing the Company’s financial and operating results for the quarter and year ended

December 31, 2017 (the “2017 10-K”). For 2017, XPO reported net income of $340.2 million, or

$2.45 per diluted share, on revenue of $15.38 billion, compared to net income of $69 million, or

$0.53 per diluted share, on revenue of $14.62 billion for 2016.

         38.    In the 2017 10-K, XPO represented that “[t]he following table summarizes the

primary terms for components of debt, along with the valuation of financial liabilities within the

fair value hierarchy:




{00305302;1 }
                                                 10
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 11 of 22




         39.    In the 2017 10-K, XPO represented that “[e]stimated future amortization expense

for intangible assets for the next five years is as follows:”




         40.    Appended as exhibits to the 2017 10-K were signed certifications pursuant to SOX

by the Individual Defendants, substantively identical to those referenced supra at ¶ 28.

         41.    The statements referenced in ¶¶ 24-40 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose material

adverse facts about the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) XPO’s

highly touted aggressive M&A strategy had yielded only minimal returns to the Company; (ii)

XPO was utilizing improper accounting practices to mask its true financial condition, including,

inter alia, under-reporting of bad debts and aggressive amortization assumptions; and (iii) as a

result, the Company’s public statements were materially false and misleading at all relevant times




{00305302;1 }
                                                  11
             Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 12 of 22



The Truth Begins to Emerge

         42.        On December 12, 2018, Spruce Point published a report regarding XPO, entitled

“Trucking Ridiculous; End of the Road”. The Spruce Point report included, inter alia, the

following assertions:

         •      A Value Destructive Roll-Up, Covering Financial Strain and Dependent
                On Financing For Survival: XPO has completed 17 acquisitions since Jacobs
                took control in 2011 and deployed $6.1 billion of capital. Yet by our
                calculations, the Company has generated $73m of cumulative adjusted free
                cash flow in an expansionary economic period. In our view, this is indicative
                of a failed business strategy yielding a paltry 1.2% return on invested capital.
                XPO is dependent on external capital, asset sales, and factoring receivables
                to survive and is covering up a working capital crunch that can beenseen by
                bank overdrafts . . . . As credit conditions tighten, cost of capital increases, and
                XPO’s business practices come under greater scrutiny (eg. U.S. Senate), its
                share price could swiftly collapse in Enron-style fashion.

         •      Dubious Financial Presentation And Aggressive Accounting: In our
                opinion, XPO has used a nearly identical playbook from United Rentals
                leading up to its SEC investigation, executive felony convictions, and share
                price collapse. We find concrete evidence to suggest dubious tax accounting,
                under-reporting of bad debts, phantom income through unaccountable M&A
                earn-out labilities, and aggressive amortization assumptions: all designed to
                portray glowing “Non-GAAP” results. Additionally, we provide evidence that
                its “organic revenue growth” cannot be relied upon, its free cash flow does not
                reflect its fragile financial condition, and numerous headwinds will pressure
                earnings.

(Emphases added.)

         43.        The Spruce Point report presented a detailed breakdown of the various financial

and accounting issues its investigation of XPO had uncovered, noting the extent to which they

“mirrored” the issues at URI, Jacobs’ previous company:

 Concern              Evidence                                  Impact and Implication           URI Playbook
 Non-Economic Value • Seventeen acquisitions since Jacobs •     To continue its growth,              YES
 Destructive Roll-Up  took control of XPO, $6.1 billion of      XPO will be dependent on
                      capital deployed, and generated just      larger acquisitions and more
                      $73m of cumulative adjusted free          external capital
                      cash flow = a failed business strategy•   Rising interest rates and cost
                      yielding a 1.2% return on capital         of capital will lower
                      investment                                economic returns to the
                                                                strategy

{00305302;1 }
                                                      12
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 13 of 22



 Depending On Banks • XPO has raised $5 billion of debt and•          $190m of financing costs to     YES
 To Survive           equity capital, and is resorting to             Wall Street, not including
                      increased asset sales and factoring of          M&A advisory fees
                      accounts receivables to bridge the •            Can create incentives to
                      financing gap                                   appease banks before
                                                                      shareholders (evidence:
                                                                      forward equity sale)
 Growing Working       •   Moving to more capital intensive         • We believe XPO will be
 Capital Crunch +          businesses (trucking/warehouses)           forced to continue to raise
 Persistently Out of   •   XPO has repeatedly reported bank           additional debt or equity
 Cash                      overdrafts and stopped reporting           capital
                           quarterly details in current liabilities • A likely factor why XPO
                       •   Working capital to sales ratio climbs      has failed to complete an
                           every quarter, while difference            acquisition in 2018 despite
                           between DSO and DPOs contracting           headlines in 2017 of its “$8
                           >>> Started factoring European             billion” capacity for deals
                           accounts receivable in Q4’17
 Organic Revenue     •     Inability to reconcile XPO’s             • The CEO has stressed
 Growth Not Reliable       historical stated organic growth,          organic sales growth is one
                           including calculation discrepancy in       of the biggest factors that
                           XPO’s 2017 organic result                  investors use to value XPO.
                       •   Questionable Non-GAAP adjustment This creates possible
                           to FX impact                               incentives for XPO to
                       •   Despite H1’18 10% organic growth,          inflate this metric
                           cash flow was down 9%
 Adj. EBITDA And •         XPO has repeatedly stretched out • EBITDA is another                       YES
 Earnings Quality          amortization assumptions                   important financial metric
 Concerns Make XPO •       Reports significantly increased non-       investors focus on.We
 More Levered Than It      operating pension gains                    estimate leverage of Net
 Appears              •    Labels recurring M&A and                   Debt/AdjEBITDAR is close
                           restructuring costs as EBITDA add-         to 3x
                           backs despite these being material • URI case cited improper
                           costs of executing its roll-up strategy accounting for customer
                       •   Includes 100% of XPO Europe as             relationships, while we
                           EBITDA despite owning 87%                  observe XPO consistently
                       •   Dependence on operating leases will        stretching out assumptions
                           move on balance sheet in 2019              for customer relationship
                       •   In Q3’18, XPO shifted gains and
                           losses on asset sales from “other
                           income” into operating results,
                           without providing $ details
 A/R Bad Debt              • Post Q2’15 acquisitions, XPO’s           • XPO could have flushed        YES
 Manipulation                 allowance for bad debt as a % of            bad debts and labelled
                              gross receivables materially                them as acquisition costs
                              declined despite Norbert carrying           to be ignored. URI case
                              a higher % of allowances, and has           cited improper A/R
                              been growing every quarter                  reserve manipulation to
                           • XPO just started disclosing bad              boost net income
                              debt in Q3’18 MD&A
 Phantom Income            • XPO created a $29m earn-out              • IF XPO followed               YES
 Potential Through            liability on June 30, 2015 despite          standard earn-out
 Unacountable M&A             not disclosing any earn-out                 accounting, it would
 Earn-Out Liability           compensation for the three                  reverse the liability and
                                                                          book $29m of income.


{00305302;1 }
                                                          13
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 14 of 22



                           acquisitions during that period:   • URI case cited
                           UX Logistics, ND, or BTT             improper acquisition
                         • The liability was reduced to zero,   reserves to offset
                           but XPO did not disclose cash        expenses
                           payments or share issuance to
                           satisfy the liability
 Large Discrepancy       • XPO has recognized a cumulative • The discrepancy makes          YES
 Between Income            income tax benefit of $132m since    XPO’s GAAP EPS less
 Statement And Cash        Jacob’s joined, while paying         meaningful. We estimate
 Tax Expense               $182m in actual cash taxes           the cumulative earnings
                                                                benefit has been
                                                                $1.55/share
                                                              • The URI casecited
                                                                improper tax accounting
 Obscure Diluted Share   • The perpetual preferred stock is   • Sell-side analysts have
 Count                     convertible at $7/share, making it   incorrectly modelledthe
                           deeply in-the-money. InQ1’16         share count, making
                           XPO stopped giving a clear           XPO’s valuation look
                           picture to investors about the       cheaper than economic
                           sources of potentially diluted       reality
                           securities –including 10.2m shares
                           from the preferred stock
 Unjust Enrichment on    • XPO uses a non-standard            • XPO management
 Questionable Metrics      definition of “adjusted cash flow    enriching itself for non-
                           per share” to earn significant       economic value-added
                           bonus compensation                   investing inc. special
                         • The calculation ignores any          bonuses for completing
                           measure of return on invested        deals (part of its job!).
                           capital, which is common in the      Employees and Unions
                           transportation/logistics industry    (Teamsters) already
                                                                calling out XPO
                                                                management’s greed



         44.    Following publication of the Spruce Point report, XPO’s stock price plunged

$15.77 per share, or 26.17%, to close at $44.50 on December 13, 2018.

                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

         45.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired XPO securities during the Class Period (the “Class”); and were damaged upon the

revelation of the alleged corrective disclosures. Excluded from the Class are Defendants herein,

the officers and directors of the Company, at all relevant times, members of their immediate




{00305302;1 }
                                                    14
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 15 of 22



families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

         46.        The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, XPO securities were actively traded on the NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by XPO or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

         47.        Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

         48.        Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

         49.        Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                •    whether the federal securities laws were violated by Defendants’ acts as alleged
                     herein;

                •    whether statements made by Defendants to the investing public during the Class
                     Period misrepresented material facts about the business, operations and
                     management of XPO;




{00305302;1 }
                                                     15
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 16 of 22




                •    whether the Individual Defendants caused XPO to issue false and misleading
                     financial statements during the Class Period;

                •    whether Defendants acted knowingly or recklessly in issuing false and misleading
                     financial statements;

                •    whether the prices of XPO securities during the Class Period were artificially
                     inflated because of the Defendants’ conduct complained of herein; and

                •    whether the members of the Class have sustained damages and, if so, what is the
                     proper measure of damages.

         50.        A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

         51.        Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

                •     Defendants made public misrepresentations or failed to disclose material facts
                      during the Class Period;

                •     the omissions and misrepresentations were material;

                •     XPO securities are traded in an efficient market;

                •     the Company’s shares were liquid and traded with moderate to heavy volume
                      during the Class Period;

                •     the Company traded on the NYSE and was covered by multiple analysts;

                •     the misrepresentations and omissions alleged would tend to induce a reasonable
                      investor to misjudge the value of the Company’s securities; and

                •     Plaintiff and members of the Class purchased, acquired and/or sold XPO
                      securities between the time the Defendants failed to disclose or misrepresented
                      material facts and the time the true facts were disclosed, without knowledge of
                      the omitted or misrepresented facts.



{00305302;1 }
                                                      16
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 17 of 22



         52.    Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

         53.    Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                             COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants)

         54.    Plaintiff repeats and reallege each and every allegation contained above as if fully

set forth herein.

         55.    This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         56.    During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

as alleged herein; (ii) artificially inflate and maintain the market price of XPO securities; and (iii)

cause Plaintiff and other members of the Class to purchase or otherwise acquire XPO securities




{00305302;1 }
                                                  17
            Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 18 of 22



and options at artificially inflated prices. In furtherance of this unlawful scheme, plan and course

of conduct, Defendants, and each of them, took the actions set forth herein.

           57.   Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for XPO securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about XPO finances and business prospects.

           58.    By virtue of their positions at XPO , Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

           59.   Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of XPO, the Individual Defendants had knowledge of the details of XPO internal

affairs.




{00305302;1 }
                                                 18
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 19 of 22



         60.    The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

XPO. As officers and/or directors of a publicly-held Company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to XPO businesses,

operations, future financial condition and future prospects. As a result of the dissemination of the

aforementioned false and misleading reports, releases and public statements, the market price of

XPO securities was artificially inflated throughout the Class Period. In ignorance of the adverse

facts concerning XPO business and financial condition which were concealed by Defendants,

Plaintiff and the other members of the Class purchased or otherwise acquired XPO securities at

artificially inflated prices and relied upon the price of the securities, the integrity of the market for

the securities and/or upon statements disseminated by Defendants, and were damaged thereby.

         61.    During the Class Period, XPO securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and misleading

statements described herein, which the Defendants made, issued or caused to be disseminated, or

relying upon the integrity of the market, purchased or otherwise acquired shares of XPO securities

at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

members of the Class known the truth, they would not have purchased or otherwise acquired said

securities, or would not have purchased or otherwise acquired them at the inflated prices that were

paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class, the true value of

XPO securities was substantially lower than the prices paid by Plaintiff and the other members of

the Class. The market price of XPO securities declined sharply upon public disclosure of the facts

alleged herein to the injury of Plaintiff and Class members.


{00305302;1 }
                                                   19
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 20 of 22



          62.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          63.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                             COUNT II

     (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          64.   Plaintiff repeats and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

          65.   During the Class Period, the Individual Defendants participated in the operation

and management of XPO, and conducted and participated, directly and indirectly, in the conduct

of XPO business affairs. Because of their senior positions, they knew the adverse non-public

information about XPO misstatement of income and expenses and false financial statements.

          66.   As officers and/or directors of a publicly owned Company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to XPO

financial condition and results of operations, and to correct promptly any public statements issued

by XPO which had become materially false or misleading.

          67.   Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which XPO disseminated in the marketplace during the Class Period concerning


{00305302;1 }
                                                 20
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 21 of 22



XPO results of operations. Throughout the Class Period, the Individual Defendants exercised their

power and authority to cause XPO to engage in the wrongful acts complained of herein. The

Individual Defendants therefore, were “controlling persons” of XPO within the meaning of Section

20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged

which artificially inflated the market price of XPO securities.

         68.    Each of the Individual Defendants, therefore, acted as a controlling person of XPO.

By reason of their senior management positions and/or being directors of XPO, each of the

Individual Defendants had the power to direct the actions of, and exercised the same to cause, XPO

to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations of XPO and possessed the power to

control the specific activities which comprise the primary violations about which Plaintiff and the

other members of the Class complain.

         69.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by XPO.


                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

         A.     Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

         B.     Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

         C.     Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

         D.     Awarding such other and further relief as this Court may deem just and proper.


{00305302;1 }
                                                 21
           Case 3:18-cv-02062-SRU Document 1 Filed 12/14/18 Page 22 of 22



                                DEMAND FOR TRIAL BY JURY

         Plaintiff hereby demands a trial by jury.


Dated: December 14, 2018                                  Respectfully submitted,

                                                          LEVI & KORSINSKY, LLP

                                                          /s/ Shannon L. Hopkins
                                                          Shannon L. Hopkins (CT Bar No. 435545)
                                                          733 Summer Street, Suite 304
                                                          Stamford, Connecticut 06901
                                                          Telephone: (203) 992-4523
                                                          Facsimile: (212) 363-7171
                                                          Email: shopkins@zlk.com

                                                          POMERANTZ LLP
                                                          Jeremy A. Lieberman
                                                          J. Alexander Hood II
                                                          Jonathan Lindenfeld
                                                          600 Third Avenue, 20th Floor
                                                          New York, New York 10016
                                                          Telephone: (212) 661-1100
                                                          Facsimile: (212) 661-8665
                                                          Email: jalieberman@pomlaw.com
                                                          ahood@pomlaw.com
                                                          jlindenfeld@pomlaw.com

                                                          POMERANTZ LLP
                                                          Patrick V. Dahlstrom
                                                          10 South La Salle Street, Suite 3505
                                                          Chicago, Illinois 60603
                                                          Telephone: (312) 377-1181
                                                          Facsimile: (312) 377-1184
                                                          Email: pdahlstrom@pomlaw.com

                                                          Attorneys for Plaintiff




{00305302;1 }
                                                     22
